                             UNITED STATES DISTRICT COURT                                                        U.S. District Court
                                                                                                                 VVisconsJri Eastern
                                                          for the
                                       EASTERN DISTMCT OF WISCONSIN                                                JAN 2 7 2020
                                                                                                                        FILED
In the Matter of the Search of                                                                                 ^Stephen C. Dries, Clerk
                                                                    Case Number:^OTA_^?
A USPS Priority Mail parcel with tracking number 9505
5111 1647 0021 1771 82 addressed to "Joennuel
Moctezuma, 405 swamp buck lane Apt. 1, abbotsford WI
54405 (sic)" with a return address of'Jenitza Torres, HC#
5 Box 5134, yabucoa P.R. 00767 (sic)."


                          APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

         I, Matt Schmitz, a federal law enforcement officer, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

        A USPS Priority Mail parcel with tracking number 9505 5111 1647 00211771 82 addressed to "Joennuel
        Moctezuma, 405 swamp buck lane Apt. 1, abbotsford WI 54405 (sic)" with a return address of "Jenitza
        Torres, HC# 5 Box 5134, yabucoa P.R. 00767 (sic)."

currently located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

        The basis for the search warrant under Fed. R. Crim. P. 41(c) is which is (check one or more):

                 •^ evidence of a crime;
                 ^contraband, fruits of a crime, or other items illegally possessed;
                 a property designed for use, intended for use, or used in committing a crime;
                 a a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of:


                 Title 21, United States Code, Sections 841(a)(l) and 843(b).

        The application is based on these facts:

                 ^ Continued on the attached sheet, which is incorporated by reference.
                 a Delayed notice of_ days (give exact ending date if more than 30 days:.                      _) is requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                    Natoffegiuljitle:, Matt Schmitz._lLS_Eas
Sworn to before me, and signed in my presence.


Date L <?< 7 ' .2020
                                                                    J^tdge^S signature
City and state: Green Bay. Wisconsin                                SV& HONORABLE JAMES R. SICKEL
                                                                    United States Magistrate Judge
                                                                    Name & Title of Judicial Officer




                    Case 1:20-mj-00612-JRS Filed 01/27/20 Page 1 of 5 Document 1
                                                 AFFIDAVIT

Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information was developed


from his personal knowledge and from information furnished to him by other law enforcement agents and


professional contacts:


                                                  I. INTRODUCTION

1. I have been employed by the United States Postal Inspection Service for approximately 15 years and was

     previously employed as a Police Officer with the City ofMiddleton (WI) and City ofJanesville (WI) Police

     Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the U.


     S. Mails to illegally send and receive controlled substances and drug trafficking instrumentalities. I have


     participated in investigations which have resulted in the arrest of individuals who have received and distributed

     controlled substances using the U.S. Mail, as well as the seizure of the illegal drugs and proceeds from the sale


     of those illegal drugs. My training and experience includes identifying packages with characteristics indicative

     of criminal activity, namely, the distribution of controlled substances.




                                           II. PARCEL TO BE SEARCHED

2. This affidavit is submitted in support of an application for a search warrant for a 11.25 inch by 8.75 inch by 6

     inch U.S.P.S. Priority Mail parcel with tracking number 9505 5111 1647 0021 1771 82, mailed on January 21,

     2020, from Yabucoa, Puerto Rico 00767-9998. This parcel bears handwritten addressee and return address


     information. The parcel is addressed to "Joennuel Moctezuma, 405 swamp buck lane Apt. 1, abbotsford WI


     54405 (sic)" and bears a return address of'Jenitza Torres, HC# 5 Box 5134, yabucoa P.R. 00767 (sic)." The

    parcel weighs approximately 6 pounds, 15 ounces, exhibits postage in the amount of $ 14.35, and is hereinafter


    referred to as the SUBIECT PARCEL.




                                                III. INVESTIGATION

3. On January 23,2020, Postal Inspector Derik Thieme of the Green Bay, WI Domicile, received information from


    Colby-Abbotsford Police Officer Chris Brandner regarding a possible shipment of cocaine mailed from Puerto

    Rico to 405 Swamp Buck Ln in Abbotsford, WI. Officer Brandner said an anonymous source reported cocaine

              Case 1:20-mj-00612-JRS Filed 01/27/20 Page 2 of 5 Document 1
                                                         -2-



     was being sent via the U.S. Postal Service to 405 Swamp Buck Ln in Abbotsford, WI. Inspector Thieme queried


     U.S.P.S. records for information on previous mailings from Puerto Rico that were delivered to 405 Swamp Buck


     Ln in Abbotsford and found that since August 5, 2019, nine Priority Mail (7 parcels) and First Class (2 mailings)

     had been delivered to 405 Swamp Buck Ln in Abbotsford. The seven Priority Mail parcels weighed between

     approximately .125 pounds and 10.25 pounds. The two First Class mailings weighed .4375 pounds and .1875

     pounds. I am aware through my experience as a Postal Inspector that Puerto Rico is a known source location


     for controlled substances, namely, cocaine. Further, I have learned from my training and investigative


     experience that individuals receiving controlled substances through the US Mail commonly receive mailings or


     packages containing controlled substances on a regular basis (weekly, bi-weekly, monthly, etc) that are often


     mailed from the same area (Puerto Rico) to the same destination address.




4. On January 23, 2020, Inspector Thieme directed the Abbotsford, WI Post Office to notify him if any parcels

    mailed from Puerto Rico arrived for delivery to 405 Swamp Buck Ln in Abbotsford. On January 24, 2020,

    Inspector Thieme received information from the Abbotsford Post Office that a Priority Mail parcel with tracking

    number 9505 5111 1647 0021 1771 82 (SUBJECT PARCEL) was mailed from Yabucoa, P.R. on January 21,

    2020, and had arrived at their facility for delivery to 405 Swamp Buck Ln Apt 1. I responded to the Abbotsford

    Post Office and saw the SUBJECT PARCEL was addressed to "Joennuel Moctezuma, 405 swamp buck lane

    Apt. 1, abbotsford WI 54405 (sic)," and bore a return address of'Jenitza Torres, HC# 5 Box 5134, yabucoa P.R.


    00767 (sic)." On January 24, 2020,1 queried the CLEAR law enforcement search engine and learned from this

    queiy that the name "Joennuel IVIoctezuma" was believed to be associated with the SUBJECT PARCEL'S return

    address, "HC# 5 Box 5134, Yabucoa P.R.," but no one with the last name Torres was believed to be associated


    with this address. I have learned from my training and investigative experience that individuals mailing

    controlled substances commonly use a fictitious return address name in an attempt to avoid identification as the


    mailer or source of controlled substances.




              Case 1:20-mj-00612-JRS Filed 01/27/20 Page 3 of 5 Document 1
                                                          -3-




5. On Januaiy 24, 2020, I took custody of the SUBJECT PARCEL and brought it to the U.S. Postal Inspection

     Service Office in Green Bay, WI, in the Eastern District of Wisconsin, for further investigation. I contacted


     Wisconsin State Patrol Trooper and K-9 Handler Alex Trofin agreed to assist in presenting the SUBJECT

     PARCEL to a dog sniff. Trooper Trofin is a trained handler of a certified drug detection dog named "Cirus."


     Trooper Trofin explained that Cirus is trained in detecting the presence of marijuana, cocaine, heroin, and


     methamphetamine, and was last certified in detecting controlled substances in May of 2019. Consistent with


     Trooper Trofin's training, experience, and direction, I placed the SUBJECT PARCEL on a chair in a conference


     room at the DEA office in Green Bay, WI. This conference room contained a large table with approximately 12


     chairs. Trooper Tofin did not see where I had placed the SUBJECT PARCEL in the conference room. Cirus

     examined the conference room and Trooper Trofin said Cirus alerted to the odor of controlled substances in a


     parcel on a chair. I identified the parcel Trooper Trofm was referring to as the SUBJECT PARCEL. Following

     the dog sniff I retained custody of the SUBJECT PARCEL and currently have it secured at the U.S. Postal

     Inspection Service office in Oneida, WI, in the Eastern District of Wisconsin.




6. Postal Regulation Sec. 274.3 1 of the United States Postal Service Administrative Support Manual states that

    no one may detain mail sealed against inspection, except under the following condition: A Postal Inspector


     acting diligently and without avoidable delay, upon reasonable suspicion, for a brief period of time, to assemble

    evidence sufficient to satisfy the probable cause requirement for a search warrant issued by a Federal Court.




7. For these reasons, there is probable cause to believe the SUBJECT PARCEL contains controlled substances,


    controlled substance paraphernalia, and/or proceeds or payment related to the sale of controlled substances. I


    am seeking the issuance of a warrant to search this parcel, and the contents contained therein, for contraband




              Case 1:20-mj-00612-JRS Filed 01/27/20 Page 4 of 5 Document 1
                                                      -4-



and evidence of a crime, namely, possession and possession with the intent to distribute controlled substances,


and use of the mails to commit a controlled substance felony, in violation of Title 21,


United States Code, Sections 841(a)(l), and 843(b).




U.S. Postal inSpeCtOT



                                     ,s
Subscribed and sworn to before me this    3^_      day of January, 2020.




The H,0hor^We James R Sickel
Unit^Sfates Magistrate Judge
Eastern District of Wisconsin




         Case 1:20-mj-00612-JRS Filed 01/27/20 Page 5 of 5 Document 1
